Title: From George Washington to François-Louis-Arthur Thibaut, comte de Ménonville, 9 May 1781
From: Washington, George
To: Ménonville, François-Louis-Arthur Thibaut, comte de


                        
                            New Windsor 9th May 1781
                        
                        As there is a great deficiency of such kind of artillery as Colo. Menonville applies for, at
                            the disposal of General Washington, he has it not in his power to do more, than to communicate the
                            wishes of His Excell’y Count de Rochambeau (as they are expressed by Colo. Menonville) to Congress; from
                            where he is perswaded Eight or ten pieces of the cannon said to be imported for the 70 Gun ship at Portsmouth may be had if
                            they are actually arrived & Congress should despair of fitting that Vessel for Sea—In the mean time, it lies with
                            the Count de Rochambeau (if he wishes to avoid delay) to make application to an individual state for
                            the number of Guns he may want for the defences of Rhode Island; & as far as it is in General
                            Washingtons power to facilitate the loan of them, he will tho’ candor obliges him to add, that sometime ago he made an
                            ineffectual application himself to the State of Massachusetts for some of the Guns belonging to the Somerset Man of War
                            (which stranded on Cape Cod) when they were much wanted to render the Post at Westpoint more defensible.
                        
                            Go: Washington
                        
                    